Case 8:18-cv-01100-JLS-DFM Document 102 Filed 02/11/21 Page 1 of 1 Page ID #:1643




                                                                  JS-6
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA


                                                      CASE NO. 8:18-cv-01100-JLS-DFM


       SNOWY VILLAGE USA, INC.
       V. ICK JAE KIM ET AL.                          JUDGMENT OF DISMISSAL




             On January 11, 2021, the Court denied Plaintiff’s Motion for Default Judgment.
       (Order, Doc. 101). Having concluded that Plaintiff failed to meet their burden to establish
       default judgment, the Court hereby DISMISSES THE ACTION WITH PREJUDICE.




       DATED: February 11, 2021
                                         _________________________________________
                                         HON. JOSEPHINE L. STATON
                                         UNITED STATES DISTRICT JUDGE
